



EXHIBIT 10.29


SEVERANCE AND CHANGE IN CONTROL AGREEMENT


THIS SEVERANCE AND CHANGE IN CONTROL AGREEMENT (this “Agreement”) is entered
into effective as of September ____, 2018 (the “Effective Date”), by and between
Beazer Homes USA, Inc., a Delaware corporation (the “Company”), and Keith L.
Belknap (“Executive”).
RECITALS
A.    Executive is an experienced leader with considerable skill and expertise
valuable to the success of the Company.
B.    The Company desires to employ Executive and Executive wishes to provide
his services to the Company.
C.    The Company and Executive previously entered into a Severance and Change
in Control Agreement, effective as of January 8, 2018 (the “Prior Agreement”),
that is being superseded and replaced in its entirety by this Agreement.
D.    The Company desires to provide Executive compensation and benefits in the
event his employment is terminated under certain circumstances as hereinafter
provided.
E.    During employment with the Company, Executive will have access to certain
Confidential Information and trade secrets of the Company and its Affiliates. It
is desirable and in the best interests of the Company to protect the
Confidential Information and trade secrets of the Company and its Affiliates, to
prevent unfair competition by former executives of the Company following
separation of their employment with the Company and to secure cooperation of
former executives with respect to matters related to their employment with the
Company.
F.    Executive acknowledges that his receipt of compensation and benefits under
this Agreement depends on, among other things, Executive’s willingness to agree
to and abide by the non-disclosure, non-competition, non-solicitation and other
covenants contained in this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing premises, the Company and
Executive agree as follows:
1.Employment. As of the Effective Date, the Company will employ Executive, and
Executive will accept such employment and perform services for the Company, upon
the terms and conditions set forth in this Agreement. Executive is an at-will
employee, whose employment with the Company may be terminated at any time, with
or without Cause, for any reason or no reason, by either party, but subject to
any notice requirements and post-termination obligations of the parties provided
for in this Agreement.
2.    Position and Duties.
(a)    Position with the Company. Executive will be employed by the Company as
Executive Vice President and General Counsel reporting to the President and
Chief Executive Officer (“CEO”) of the Company. Executive shall have the duties
and powers customarily associated with such offices and shall perform such
duties and


1



--------------------------------------------------------------------------------





responsibilities as the CEO or the Board of Directors (the “Board”) may assign
to him from time to time, which will be consistent with his position. If
requested by the Board, Executive will also serve on the board of directors of
any of the Company’s Affiliates and provide services to the Company, or any of
its Affiliates, in such capacities as may be requested from time to time by the
CEO or the Board, all without additional compensation.
(b)    Performance of Duties and Responsibilities. While Executive is employed
by the Company, Executive will serve the Company and its Affiliates faithfully
and to the best of his ability and will devote his full time, attention and
efforts to the business of the Company and its Affiliates and the promotion of
the Company’s interests. Executive will follow and comply with, and hereby
agrees to be bound by, applicable policies, programs and procedures adopted by
the Board or the Company from time to time, including without limitation,
policies relating to business ethics, conflict of interest, trading the stock of
the Company, non-discrimination and non-harassment, confidentiality and
protection of trade secrets and programs relating to ownership of stock in the
Company by executives. Executive agrees not to accept other employment or engage
in other material business activity, including serving on the board of directors
of other companies, except as approved in writing by the Board, but may
participate in charitable and personal investment activities, so long as such
activities do not interfere with the performance of his duties and
responsibilities hereunder. Executive hereby represents and confirms that he is
under no contractual or legal commitments that would prevent him from fulfilling
his duties and responsibilities as set forth in this Agreement.
(c)    Place of Employment. Executive’s initial primary office will be at the
Company’s headquarters located at 1000 Abernathy Road, Atlanta, GA 30328.
Executive will perform his duties primarily from such location, subject to
business travel in the ordinary course of Executive’s performance of his duties
and responsibilities as may reasonably be required, including visits to the
Company’s then current offices and communities, as well as any new offices and
communities the Company or its Affiliates shall operate from in the future.
3.    Compensation.
(a)    Base Salary. The Company shall pay to Executive an annual base salary of
Four Hundred Fifty Thousand Dollars ($450,000) (prorated for partial monthly and
annual periods), less deductions and withholdings, which base salary shall be
paid in accordance with the Company’s normal payroll policies and procedures
(the “Base Salary”). The Board or the Compensation Committee of the Board (the
“Committee”) shall conduct annual performance reviews of Executive for merit
increases and may, in its sole discretion, increase Executive’s Base Salary from
time to time.
(b)    Short-Term Incentive Compensation. Executive shall be eligible to
participate in the Company’s annual cash incentive program (the “STIP”) with an
annual target bonus of one hundred percent (100%) of Executive’s Base Salary.
The Board or the Committee will annually establish the terms and conditions of
the STIP. Except as otherwise set forth herein, in order to be eligible to
receive any performance-based bonus under this Section 3(b), Executive must be
employed by the Company through the close of business on the first business day
of the fiscal year immediately following the fiscal year for which such
performance-based bonus was earned (or, if earlier, the date such
performance-based bonus is paid). Achievement of the performance criteria for
each such fiscal year will be determined by the Committee, in its sole
discretion, within sixty (60) days after the end of the applicable fiscal year
and will be earned and paid in accordance with the Company’s standard policies
adopted from time to time, but in no event will any performance-based bonus
under this Section 3(b) be paid later than last day of the calendar year during
which the applicable fiscal year ends (e.g., for the fiscal year ending
September 30, 2018 any payment would be made by no later than December 31,
2018).
(c)    Employee Benefits. While Executive is employed by the Company hereunder,
Executive shall be entitled to participate in all employee benefit plans and
programs of the Company as are provided from time


2



--------------------------------------------------------------------------------





to time by the Company or its Affiliates to senior executives of the Company to
the extent that Executive meets the eligibility requirements for each individual
plan or program. The Company provides no assurance as to the adoption or
continuance of any particular employee benefit plan or program, and Executive’s
participation in any such plan or program shall be subject to the provisions,
rules and regulations of such plan or program.
(d)    Long-Term Incentive Compensation. Executive shall be eligible to
participate in the Company’s 2014 Long-Term Incentive Plan (as the same may be
amended or replaced, the “LTIP”) and other long-term incentive compensation
programs the Company may establish. Executive shall be eligible to receive
annual awards or grants having a value of up to one hundred twenty-five percent
(125%) of Executive’s Base Salary (subject to increase or decrease by the
Committee). The amount, form of award or grant, vesting and other terms and
conditions of the award or grant shall be determined by the Committee, in its
sole discretion.
(e)    Deferred Compensation Plan. Executive will be eligible to participate in
the Company’s Deferred Compensation Plan (“DCP”). In addition to being able to
contribute a portion of Executive’s salary or bonus to the DCP, Executive will
receive an annual Company contribution to his DCP account, which such
contribution may, in the Committee’s sole discretion, increase from time to
time. Such contribution shall be paid in installments throughout the year in
accordance with the Company’s payroll practices.
(f)    Expenses. The Company shall reimburse Executive for all reasonable
out‑of-pocket business, travel and entertainment expenses incurred by Executive
in the performance of the duties and responsibilities hereunder. Such
reimbursement shall be subject to the Company’s normal policies and procedures
for expense pre-approval and verification, documentation and reimbursement.
(g)    Vacation. Executive shall be eligible for vacation each year in
accordance with the Company’s standard policies applicable to his position. Such
vacation will be taken at such times so as not to disrupt the operations of the
Company.
(h)    Recoupment of Incentive Compensation. Performance-related bonuses and
other incentive compensation, including equity awards, paid or granted to
Executive will be subject to the terms of any policy of recovery or recoupment
of compensation adopted from time to time by the Board or the Committee (as any
such policy may be amended) as they deem necessary or desirable to provide for
recovery of erroneously awarded compensation, including, without limitation, to
comply with the requirements of Section 954 of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (providing for recovery of erroneously awarded
compensation), Section 304 of the Sarbanes-Oxley Act of 2002 (providing for
forfeiture of certain bonuses and profits), and any implementing rules and
regulations of the U.S. Securities and Exchange Commission and the national
securities exchange on which the Company’s stock is listed, adopted in
accordance with either of those Acts, which policy is incorporated into this
Agreement by this reference.
4.    Confidential Information. Executive acknowledges that during his
employment with the Company he will be in possession of, and will receive,
Confidential Information (as hereinafter defined) and trade secrets of the
Company and its Affiliates. Except as approved in writing by the Board or by
Company policies approved by the Board, during his employment with the Company
and at all times thereafter, Executive shall not divulge, furnish or make
accessible to anyone or use in any way other than in the ordinary course of the
business of the Company and its Affiliates, any Confidential Information or
trade secrets of the Company or any of its Affiliates. For purposes of this
Agreement, Confidential Information means and includes: (a) any confidential,
proprietary or secret designs, processes, formulae, plans, devices or material
(whether or not patented or patentable) directly or indirectly useful in any
aspect of the business of the Company and/or its Affiliates, (b) any customer or
supplier lists of the Company and/or its Affiliates, (c) any confidential,
proprietary or secret development or research work of the Company and/or its
Affiliates,


3



--------------------------------------------------------------------------------





(d) any strategic or other business, marketing or sales plans of the Company
and/or its Affiliates, or (e) any financial data or plans respecting the Company
and/or its Affiliates. Executive acknowledges that the Confidential Information
and trade secrets constitute a unique and valuable asset of the Company and/or
its Affiliates and represent a substantial investment of time and expense by the
Company and/or its Affiliates, and that any disclosure or other use of such
Confidential Information and trade secrets other than for the sole benefit of
the Company and/or its Affiliates, would be wrongful and would cause irreparable
harm to the Company and/or its Affiliates. The foregoing obligations of
confidentiality shall not apply to any knowledge or information that (x) is now
or subsequently becomes generally publicly known in the form in which it was
obtained from the Company, other than as a direct or indirect result of the
breach of this Agreement by Executive or (y) is required to be disclosed by
legal process. The obligations of Executive in this Section 4 will continue
throughout Executive’s employment with the Company and indefinitely following
the termination of Executive’s employment with the Company. Notwithstanding the
foregoing, in accordance with the Defend Trade Secrets Act of 2016, Executive
understands that an individual may not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
(as that term is defined in the Defend Trade Secrets Act of 2016) that is made
in confidence to a federal, state, or local government official, either directly
or indirectly, or to an attorney if such disclosure (a) is made solely for the
purpose of reporting or investigating a suspected violation of law or (b) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.
5.    Ventures; Intellectual Property. If, during his employment with the
Company, Executive is engaged in or associated with the planning or implementing
of any project, program or venture involving the Company and/or its Affiliates
and a third party or parties, all rights in such project, program or venture
shall belong to the Company or its Affiliates. Except as approved in writing by
the Board, Executive shall not be entitled to any interest in any such project,
program or venture or to any commission, finder’s fee or other compensation in
connection therewith, other than the compensation to be paid to Executive by the
Company as provided in this Agreement. Except as expressly permitted by
Section 6(c), Executive shall have no interest, direct or indirect, in any
customer or supplier that conducts business with the Company and/or its
Affiliates, unless such interest has been disclosed in writing to and approved
by the Board before such customer or supplier seeks to do business with the
Company or its Affiliates, as applicable. All know-how, improvements and
inventions, whether or not patentable, and trade secret information conceived or
originated by Executive that arise during his employment with the Company or out
of the performance of his duties and responsibilities under this Agreement or
any related material or information shall be the property of the Company, and
all rights therein are hereby assigned by Executive to the Company. All right,
title and interest in all copyrightable material that Executive shall conceive
or originate individually or jointly or commonly with others, and that arise
during his employment with the Company or out of the performance of his duties
and responsibilities under this Agreement, shall be the property of the Company,
shall be considered “works made for hire,” as defined in the U.S. Copyright Act,
and are hereby assigned by Executive to the Company, along with ownership of any
and all copyrights in the copyrightable material. Executive shall execute any
and all instruments and perform all other acts necessary in furtherance of this
Section 5, including without limitation, all actions necessary to file patent
applications and to register copyrights on behalf of the Company. The
obligations of Executive in this Section 5 shall survive the termination of
Executive’s employment with the Company.
6.    Noncompetition and Nonsolicitation Covenants.
(a)    Executive covenants and agrees that during employment and, in the event
Executive receives severance payments as provided in Section 8 hereof, for the
longer of (x) the twelve (12) month period immediately following Executive’s
Termination Date, or (y) the period immediately following Executive’s
Termination Date for which Executive receives severance pay as provided in
Section 8 (whether paid in a lump sum or installments) (such applicable period
in clause (x) or (y) being referred to herein as the “Restricted Period”),
Executive will not (except


4



--------------------------------------------------------------------------------





on behalf of the Company or an Affiliate), directly or indirectly, serve or act
as an owner, principal, partner, employee, officer, director, stockholder or
consultant (which term does not include acting in an investment banking
capacity) of a Competitive Business in the Restricted Area. For purposes hereof,
(i) “Competitive Business” shall mean the production homebuilding business for
single family homes (whether attached or detached) and other businesses in which
the Company and its Affiliates are engaged (or have prepared written plans to
engage) at any time during the period between the Effective Date and the
Termination Date and the business activities related to such production
homebuilding business, including acquiring and developing land and related
improvements, land banking, the design, construction, marketing and sale of
single family homes (whether attached or detached), arranging contracts with
vendors, suppliers and subcontractors, and establishing warranty services;
provided, however, Competitive Business shall not include providing businesses
with consulting advice and contact information with respect to lending
institutions and other financing sources, but only if such businesses and their
affiliates do not own or operate a production homebuilding business for single
family homes, and (ii) the “Restricted Area” shall mean anywhere in the United
States where the Company or any Affiliate is conducting, or is actively engaged
in pursuing, the production homebuilding business for single family homes
(whether attached or detached) on the Termination Date. Nothing in this
Section 6 (a) shall prohibit Executive from being a passive owner of not more
than five percent (5%) of the outstanding shares of any class of securities of
any Person listed on a national securities exchange which is engaged in a
Competitive Business, so long as Executive has no active participation in the
Competitive Business of such Person and does not serve on the board of directors
or similar body of such Person.
(b)    Executive covenants and agrees that during employment and during the
Restricted Period, whether or not Executive is terminated with or without Cause,
whether such termination is at the instance of Executive (with or without Good
Reason) and regardless of whether Executive receives severance payments as
provided in Section 8 hereof, Executive will not, on behalf of himself or
directly or indirectly through another Person (including without limitation as
an owner, principal, partner, officer, director, stockholder, employee,
consultant or otherwise):
(i)    call on, solicit for services, divert, take away or otherwise attempt in
any manner to solicit the business of any customer, supplier or other business
relation of the Company or any of its Affiliates for a purpose that is a
Competitive Business, or in any way interfere with the relationship between any
such customer, supplier or other business relation and the Company or any of its
Affiliates (including, without limitation, inducing such Person to cease doing
business with the Company or any of its Affiliates or making any negative
statements or communications about the Company or any of its Affiliates); or
(ii)    hire, engage, employ, solicit, take away, induce or attempt to hire,
engage, solicit, take away or induce (either on Executive’s behalf or on behalf
of any other Person) any Person who is then an employee or contractor of the
Company or any of its Affiliates or who was an employee or contractor of the
Company or any of its Affiliates (with respect to the Company’s or any of its
Affiliates’ business) at any time during the twelve (12) month period
immediately preceding Executive’s Termination Date, if applicable; provided,
however, the foregoing shall not apply to any general solicitation conducted
through the use of advertisements in the media, through the use of search firms
or other routine recruiting activities, provided further that such searches are
not specifically targeted at employees of the Company or any Affiliate and that
any Person who Executive is otherwise precluded from hiring, engaging,
employing, soliciting or taking away under this Section 6(b)(ii) is not hired to
fill such open position.
(c)    In the event Executive is subject to the noncompetition covenant set
forth in Section 6(a) hereof, Executive shall notify the Company promptly upon
his acceptance of employment (or commencement of providing consulting services)
during the Restricted Period.
(d)    The Company and Executive hereby agree and acknowledge that (i) the
Company’s business is national in nature and therefore the geographic
restrictions imposed by the noncompetition and nonsolicitation


5



--------------------------------------------------------------------------------





covenants set forth in Sections 6(a) and 6(b) hereof are reasonable, necessary
and appropriate in light of the nature of the Company’s business; (ii) by having
access to information concerning employees and customers of the Company,
Executive shall obtain a competitive advantage as to such parties; (iii) the
covenants and agreements of Executive contained in this Agreement are reasonably
necessary to protect the interests of the Company in whose favor said covenants
and agreements are imposed in light of the nature of the Company’s business and
the involvement of Executive in such business; (iv) the restrictions imposed by
this Agreement are not greater than are necessary for the protection of the
Company in light of the substantial harm that the Company will suffer should
Executive breach any of the provisions of said covenants or agreements; and
(v) the covenants and agreements of Executive contained in this Agreement form
material consideration for this Agreement. In the event that a court of
competent jurisdiction shall determine that any provision of this Agreement or
the application thereof is unenforceable in whole or in part because of the
geographic area, duration or scope thereof, the parties hereto agree that said
court in making such determination shall have the power to modify the geographic
area, duration and scope of such provision to the extent necessary to make it
enforceable, and that the provision in its modified form shall be valid and
enforceable to the full extent permitted by law.
(e)    Executive acknowledges and affirms that a breach of Section 6(a) or 6(b)
by Executive cannot be adequately compensated in an action for damages at law,
and equitable relief would be necessary to protect the Company and its
Affiliates from a violation of this Agreement and from the harm which this
Agreement is intended to prevent. Accordingly, and notwithstanding anything
contained in Section 14 hereof to the contrary, Executive agrees that in the
event of any actual or threatened breach of such provisions, the Company and its
Affiliates shall (in addition to any other remedies which they may have) be
entitled to enforce their rights and Executive’s obligations under this
Section 6 not only by an action or actions for damages, but also by an action or
actions for specific performance, temporary and/or permanent injunctive relief
and/or other equitable relief in order to enforce or prevent any violations
(whether anticipatory, continuing or future) of the provisions of this Section 6
(including the extension of the Restricted Period by a period equal to (i) the
length of the violation of this Section 6, plus (ii) the length of any court
proceedings necessary to stop such violation), and such relief may be granted
without the necessity of proving actual damages or the inadequacy of money
damages, or posting bond. In the event of a breach or violation by Executive of
this Section 6, the running of the Restricted Period (but not Executive’s
obligations under this Section 6) shall be tolled with respect to Executive
during the continuance of any breach of violation.
7.    Termination of Employment.
(a)    Executive’s employment with the Company shall terminate upon:
(i)    Executive’s receipt of written notice from the Company of the termination
of his employment for other than Cause (as hereinafter defined), effective as of
the date indicated in such notice (which date may be the date of Executive’s
receipt of such notice);
(ii)    Executive’s receipt of written notice from the Committee that
Executive’s employment with the Company is being terminated for Cause, subject
to compliance by the Committee with the procedures set forth in Section 8(h);
(iii)    Executive’s resignation or other voluntary termination of his
employment (with or without Good Reason), including Retirement; provided that
Executive shall be required to give thirty (30) days’ advance written notice of
his termination or resignation, except for a termination for Good Reason in
which event the notice provisions of Section 8(l) shall apply;
(iv)    Executive’s Disability; or


6



--------------------------------------------------------------------------------





(v)    Executive’s death.
(b)    The date upon which Executive’s termination of employment with the
Company is effective shall be the “Termination Date.”
(c)    Upon termination of Executive’s employment with the Company for any
reason, Executive shall resign from all positions held as officer or director of
the Company or its Affiliates effective as of the Termination Date.
(d)    Upon termination of Executive’s employment with the Company for any
reason, Executive shall be entitled to receive unpaid Base Salary through the
Termination Date, compensation for any earned but unused vacation or paid days
off and any reimbursement of business expenses as provided in Section 3(e)
hereof (together, the “Accrued Obligations”) and any vested rights of Executive
under any equity awards or agreements to the extent provided for in accordance
with the terms of such awards or agreements.
8.    Severance Pay Upon Termination of Employment.
(a)    If Executive’s employment with the Company is terminated by the Company
without Cause or if Executive resigns with Good Reason and, in either instance,
the Termination Date is not during the Change of Control Period, then the
Company will pay to Executive as severance pay, an amount equal to (i) one and
one-fourth (1.25) times the sum of his then current Base Salary and his target
annual incentive bonus under the STIP for the Company’s fiscal year in which his
Termination Date occurs, and (ii) a pro rata annual incentive bonus under the
STIP for the Company’s fiscal year in which his Termination Date occurs (based
upon the number of days that have elapsed in such fiscal year to the Termination
Date) calculated based upon the Company’s actual performance for such fiscal
year. Such payments are subject to the conditions in Section 8(j), including,
without limitation, subject to the condition that Executive is in compliance
with the terms of Sections 4, 5 and 6 hereof. In addition Executive shall be
entitled to receive the Accrued Obligations and the rights set forth in
Section 7(d) hereof.
(b)    If Executive’s employment with the Company is terminated by the Company
without Cause, or if Executive resigns with Good Reason and, in either instance,
the Termination Date is during the Change in Control Period, then the Company
will, subject to the conditions in Section 8(j) including, without limitation,
subject to the condition that Executive is in compliance with Sections 4, 5 and
6 hereof, pay to Executive as severance pay an amount equal to two (2) times the
sum of Executive’s then current Base Salary and target annual incentive bonus
under the STIP for the Company’s fiscal year in which his Termination Date
occurs. In addition, Executive shall be entitled to receive the Accrued
Obligations and the rights set forth in Section 7(d) hereof.
(c)    Severance pay pursuant to Section 8(a)(i) will be paid to Executive in
twelve (12) equal monthly installments commencing on the first normal payroll
date of the Company after the sixty (60) day period following the Termination
Date (but commencing no later than ninety (90) days after his Termination Date)
and severance pay pursuant to Section 8(a)(ii) will be paid to Executive at the
same time bonuses are paid to other executives for such fiscal year. Severance
pay pursuant to Section 8(b) will be paid to Executive in a lump sum no later
than sixty (60) days after the Termination Date provided that the Change in
Control also constitutes a “change in ownership”, “change in effective control”
or “change in ownership of a substantial portion of the Company’s assets” within
the meaning of Code Section 409A. If the Change in Control does not constitute a
“change in ownership”, “change in effective control” or “change in ownership of
a substantial portion of the Company’s assets” within the meaning of Code
Section 409A, severance pay pursuant to Section 8(b) in an amount equal to the
severance pay pursuant to Section 8(a) (to the extent not exempt from Code
Section 409A) will be paid in the same manner as payable under Section 8(a) and
any additional


7



--------------------------------------------------------------------------------





amounts will be paid in a lump sum no later than sixty (60) days after the
Termination Date Severance pay shall be subject to all legally required tax
withholdings and authorized deductions.
(d)    If Executive is entitled to severance pay under Sections 8(a) or 8(b)
above, Executive also shall be entitled to receive for up to twelve (12) months
after his Termination Date, the group health, dental and vision coverages in
which Executive participated immediately prior to the Termination Date at the
same level as for active employees and in the same manner as if Executive’s
employment had not terminated. Any additional coverages Executive had at the
Termination Date, including dependent coverage, will also be continued for that
period on the same terms, to the extent permitted by the applicable policies or
contracts. Executive will be responsible for paying any costs he was paying for
those coverages at the Termination Date by separate check payable to the Company
each month in advance (or by such other method as may be acceptable to the
Company). If the terms of any benefit plan referred to in this subsection (d) or
the laws applicable to that plan do not permit Executive’s continued
participation on the same basis as for active employees, then the Company will
pay to Executive on the sixtieth (60th) day following the Termination Date a
lump sum amount equal to the costs to continue such benefits for the twelve (12)
month period, less the amount Executive would have to pay for such coverages.
(e)    For awards granted to Executive under the LTIP (the “LTIP Awards”) on or
after the Effective Date, and for outstanding unvested LTIP Awards held by
Executive as of the Effective Date, the following provisions shall apply and be
incorporated into such LTIP Award agreements (capitalized terms used in this
Section 8(e) and not otherwise defined in this Agreement shall have the meanings
set forth in the LTIP):
(i)    For Executive’s LTIP Awards that vest solely on a time basis, in the
event of (A) Executive’s death or termination of employment for Disability, the
LTIP Awards shall become fully vested and nonforfeitable as of Executive’s
Termination Date, and (B) Executive’s termination of employment by the Company
without Cause, by Executive for Good Reason or by Executive’s Retirement, the
unvested LTIP Awards will vest with respect to such number of Shares (rounded to
the nearest whole Share) equal to the product of the total number of Shares
multiplied by a fraction (not to exceed one (1)) the numerator of which is equal
to the number of whole months elapsed from the grant date to Executive’s
Termination Date and the denominator of which is the total number of months in
entire vesting period and the remaining Shares shall be forfeited.
(ii)    For Executive’s LTIP Awards that vest on a performance basis, in the
event of (A) Executive’s death or termination of employment for Disability,
Shares equal to the Target Award shall become fully vested and non-forfeitable
as of Executive’s Termination Date and (B) Executive’s termination of employment
by the Company without Cause, by Executive for Good Reason or by Executive’s
Retirement, a pro rata amount of the Shares subject to the LTIP Award shall
continue to be eligible to vest and be payable at the end of the Performance
Period based upon the Company’s performance for such Performance Period. The pro
rata portion is determined by multiplying the actual number of Shares subject to
the LTIP Award by a fraction (not to exceed one (1)) the numerator of which is
equal to the number of whole months elapsed from the beginning of the
Performance Period to Executive’s Termination Date and the denominator of which
is the total number of months in the entire Performance Period and the remaining
Shares shall be forfeited.
(iii)    In the event of an anticipated Change in Control, the Committee shall
have the authority to determine that the LTIP Awards (which determination may be
different for different types of LTIP Awards): (A) will be continued by the
Company (if the Company is the surviving entity); or (B) will be assumed by the
surviving entity or its parent or subsidiary; or (C) will be substituted for by
the surviving entity or its parent or subsidiary with an equivalent award for
the LTIP Award. If (A), (B) or (C) above apply, the continued, assumed or
substituted awards will provide (X) similar terms and conditions, including
vesting and performance measures, and preserve the same benefits as the LTIP
Award that is being continued or replaced, and (Y) that, in the event of
Executive’s termination of


8



--------------------------------------------------------------------------------





employment by the Company without Cause or termination by the Executive for Good
Reason, within the Change in Control Period, the unvested LTIP Award (or
unvested substituted award) will fully vest (and at the Target Award level, if
applicable) and become immediately nonforfeitable. If the Committee determines
that (A), (B) or (C) shall not apply to the anticipated Change in Control (or
makes no such determination), the LTIP Award shall fully vest on the Closing
Date (and at the Target Award level, if applicable).
(iv)    The outstanding unvested LTIP Awards held by Executive as of the
Effective Date shall be amended in accordance with the provisions of this
Section 8(e).
(f)    In the event of termination of Executive’s employment, the sole
obligation of the Company hereunder shall be its obligation to make the payments
called for by Section 8(a) or 8(b), as the case may be, and provide the benefits
in Section 8(d), and the Company shall have no other obligation to Executive or
to his beneficiaries or his estate, except as otherwise provided by law, under
the terms of any employee benefit plans or programs (excluding any severance
plan or program) then maintained by the Company or any of its Affiliates in
which Executive participates.
(g)    Notwithstanding the foregoing provisions of this Section 8, the Company
will not be obligated to make any payments under Section 8(a), Section 8(b) or
Section 8(c) or provide the benefits under Section 8(d) hereof unless (i)
Executive, if reasonably requested by the Board and for no additional
consideration, completes such transitional duties as the Board may assign; (ii)
Executive signs a release of claims in form satisfactory to the Company, which
release shall contain a “carve-out” for any rights under Delaware law and the
By-Laws of the Company to indemnification and advancement of expenses, on or
before expiration of the twenty one (21) day period following the Termination
Date and all applicable rescission periods provided by law have expired; and
(iii) Executive is in compliance with the terms of this Agreement and any other
agreements with the Company that survive the termination of Executive’s
employment, including, without limitation, Executive is in compliance with the
terms of Sections 4, 5 and 6 hereof. Notwithstanding any provision of this
Agreement to the contrary, the timing of Executive’s execution of the release of
claims will not, directly or indirectly, result in Executive designating the
calendar year of any severance payment, and if a severance payment that is
subject to execution of the release of claims could be made in more than one (1)
taxable year, that payment will be made in the later taxable year.
(h)    “Cause” means, in the good faith and reasonable judgment of the
Committee, Executive has (i) willfully continued to fail to perform his duties
with the Company or any of its Affiliates (occasioned by reason other than
physical or mental illness or Disability of Executive); (ii) willfully engaged
in illegal conduct or gross misconduct which is materially and demonstrably
injurious to the Company; (iii) materially breached any of the restrictive
covenants in Sections 4 and 6 of this Agreement; (iv) materially violated the
Company’s Code of Business Conduct and Ethics (or any successor policy); or
(v) been convicted of any felony (with no further possibility of appeal), or
Executive has entered a guilty plea or plea of nolo contendere to any felony.
The termination of employment of Executive under clauses (i), (ii), (iii) and
(iv) above shall not be deemed to be for “Cause” unless and until reasonable
notice is provided to Executive that the Committee is considering terminating
Executive’s employment for Cause and Executive is given an opportunity, together
with his counsel, to be heard by the Committee.


(i)    “Change of Control” shall mean:
(i)    The acquisition by any Person (as hereinafter defined), including,
without limitation, any group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of twenty five (25%) percent or more of either (A) the
then outstanding shares of common stock of the


9



--------------------------------------------------------------------------------





Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change of Control: (1) any such
acquisition directly from the Company unless it exceeds thirty-five (35%) of the
Outstanding Company Common Stock or Outstanding Company Voting Securities,
(2) any acquisition by the Company, (3) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (4) any acquisition by any corporation
pursuant to a transaction which complies with clauses (A), (B) and (C) of
subsection (iii) of this section; or
(ii)    Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board; or
(iii)    Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than fifty
percent (50%) of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one (1) or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (B) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, twenty-five percent (25%) or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; provided, that for purposes of this subsection, a Change
of Control shall not be deemed to have occurred as result of such Business
Combination if the Business Combination was approved by the Board and no
Person’s ownership exceeds thirty-five percent (35%) of the outstanding shares
or combined voting power of the company resulting from such Business
Combination; or
(iv)    Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
(j)    “Change of Control Period” shall mean the period commencing on the date
of the consummation of a Change of Control (the “Closing Date”) and ending on
the second (2nd) anniversary of the Closing Date.
(k)    “Disability” means, as a result of a physical or mental injury or
illness, Executive is unable to perform the essential functions of Executive’s
job with reasonable accommodation for a period of (i) one hundred twenty (120)
consecutive days or (ii) one hundred eighty (180) days in any twelve (12) month
period. Any question


10



--------------------------------------------------------------------------------





as to the existence of a Disability to which the Executive and the Company
cannot agree will be determined in writing by a qualified independent physician
mutually acceptable to Executive and the Company. If Executive and the Company
cannot agree as to a qualified independent physician, each will appoint a
physician and those two physicians will select a third who shall make such
determination in writing. This written determination of Disability will be final
and conclusive for all purposes under this Agreement.
(l)    “Good Reason” means, so long as no event, circumstance or condition has
occurred or exists that would give rise to the Company’s right to terminate
Executive for Cause, the occurrence of any of the following conditions without
Executive’s consent:
(i)    a material diminution in Executive’s authority, duties or
responsibilities; or
(ii)    a material diminution in Executive’s total compensation (including base
salary, amounts received or to be received under the STIP, the LTIP and DCP and
any other components of Executive’s then-compensation), compensation
opportunities or benefits that is not part of a broader and comparable
percentage reduction in such items for other similarly situated executives as
part of an organizational cost cutting program; or
(iii)    any other action or inaction that constitutes an uncured material
breach by the Company of this Agreement; or
(iv)    during the Change in Control Period, relocation of Executive’s primary
office to a location more than thirty five (35) miles from Atlanta, Georgia.
Notwithstanding the foregoing, the occurrence of any of the events described
above will not constitute Good Reason unless (A) Executive gives the Company
written notice within fifteen (15) days after the initial occurrence of an event
that Executive believes constitutes Good Reason and describes in such notice the
details of such event; (B) the Company thereafter fails to cure any such event
within fifteen (15) days after receipt of such notice; and (C) Executive’s
Termination Date as a result of such event occurs at least thirty one (31) days
after the Company’s receipt of the notice referred to in clause (A), but no more
than sixty (60) days after the initial occurrence of such event.
(m)    “Retirement” means a voluntary termination of employment by Executive (i)
at age sixty-five (65) or older with at least five (5) years of service with the
Company and/or its Affiliates or (ii) after at least twenty (20) years of
service with the Company and/or its Affiliates.
9.    Return of Records and Property. Upon termination of Executive’s employment
with the Company or at any time upon the Company’s request, Executive shall
promptly deliver to the Company any and all of the Company’s and its Affiliate’s
records and any and all of the Company’s and its Affiliate’s property in his
possession or under his control, including manuals, books, blank forms,
documents, letters, memoranda, notes, notebooks, reports, printouts, computer
disks, computer tapes, source codes, data, tables or calculations and all copies
thereof, documents that in whole or in part contain any trade secrets or
Confidential Information of the Company or its Affiliates and all copies
thereof, and keys, access cards, access codes, passwords, credit cards, personal
computers, telephones and other electronic equipment belonging to the Company or
its Affiliates.
10.    Remedies. Executive acknowledges that monetary damages alone will not
adequately compensate the Company for the harm caused by any breach by him of
the provisions of Sections 4, 5, 6, 9 or 11 hereof. Accordingly, in the event of
any actual or threatened breach of any such provisions, and notwithstanding
anything contained in Section 14 below to the contrary, the Company shall, in
addition to any other remedies it may have, be entitled to injunctive and other
equitable relief to enforce such provisions, and such relief may be granted
without the necessity


11



--------------------------------------------------------------------------------





of proving actual monetary damages. Nothing in this Section 10 shall be
construed to limit or prevent the Company from recovering any monetary damages
it can prove as a result of Executive’s breach of Sections 4, 5, 6, 9 or 11
hereof.
11.    Non-Disparagement. Executive will not at any time, during or after the
Termination Date, disparage, defame or denigrate the reputation, character,
image, products or services of the Company, or of any of its Affiliates, or, any
of the Company’s or its Affiliate’s directors, officers, stockholders, members,
employees or agents. The Company will not, except as may be required by law,
issue any official press release or statement which is intended to disparage
Executive.
12.    Miscellaneous.
(a)    Governing Law. All matters relating to the interpretation, construction,
application, validity and enforcement of this Agreement, and any disputes or
controversies arising hereunder, shall be governed by the laws of the State of
Delaware without giving effect to any choice or conflict of law provision or
rule, whether of the State of Delaware or any other jurisdiction, that would
cause the application of laws of any jurisdiction other than the State of
Delaware.
(b)    Jurisdiction and Venue. Executive and the Company consent to jurisdiction
of the courts of the State of Georgia in the greater Atlanta, Georgia area
and/or the United States District Court for the Northern District of Georgia,
for the purpose of resolving all issues of law, equity or fact, arising out of
or in connection with this Agreement, and any action involving claims of a
breach of this Agreement shall be brought in such courts. Each party consents to
personal jurisdiction over such party in the state and/or federal courts of or
in Georgia and hereby waives any defense of lack of personal jurisdiction.
Venue, for the purpose of all such suits, shall be in any state or federal court
in Georgia.
(c)    Waiver of Jury Trial. SUBJECT TO SECTION 14 BELOW, IN THE EVENT OF ANY
DISPUTE OR CONTROVERSY BETWEEN THE PARTIES ARISING HEREUNDER THAT IS THE SUBJECT
OF A COURT PROCEEDING, THE PARTIES HEREBY KNOWINGLY AND VOLUNTARILY, AND HAVING
HAD AN OPPORTUNITY TO CONSULT WITH COUNSEL, WAIVE ALL RIGHTS TO TRIAL BY JURY,
AND AGREE THAT ANY AND ALL MATTERS SHALL BE DECIDED BY A JUDGE WITHOUT A JURY TO
THE FULLEST EXTENT PERMISSIBLE UNDER APPLICABLE LAW.
(d)    Entire Agreement. This Agreement contains the entire agreement of the
parties relating to the compensation and benefits to be received by Executive
under certain circumstances and supersedes all prior agreements and
understandings with respect to such subject matter, and the parties hereto have
made no agreements, representations or warranties relating to the subject matter
of this Agreement that are not set forth herein. Without limiting the generality
of the foregoing, this Agreement supersedes and replaces in its entirety the
Prior Agreement and the Prior Agreement shall be of no force or effect.
(e)    No Violation of Other Agreements or Obligations. Executive hereby
represents and agrees that neither (i) Executive’s entering into this Agreement
nor (ii) Executive’s carrying out the provisions of this Agreement, will violate
any other agreement (oral, written or other) to which Executive is a party or by
which Executive is bound, including without limitation any agreement to keep in
confidence proprietary information, knowledge or data acquired by Executive in
confidence or in trust prior to his employment with the Company. Executive will
not disclose to the Company or induce the Company to use any confidential or
proprietary information or material belonging to any previous employer or others
and agrees not to enter into any agreement either written or oral in conflict
with this Agreement.


12



--------------------------------------------------------------------------------





(f)    Amendments. No amendment or modification of this Agreement shall be
deemed effective unless made in writing and signed by the parties hereto.
(g)    No Waiver. No term or condition of this Agreement shall be deemed to have
been waived, except by a statement in writing signed by the party against whom
enforcement of the waiver is sought. Any written waiver shall not be deemed a
continuing waiver unless specifically stated, shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.
(h)    Successors and Assigns. This Agreement will be binding upon and inure to
the benefit of (a) the heirs, executors and legal representatives of Executive
upon Executive’s death or Disability and (b) any assignee or successor of the
Company. Executive agrees that the Company may assign this Agreement. Any such
assignee or successor of the Company will be deemed substituted for the Company
(as applicable) herein. For purposes of this Section 12(h), “successor” means
any person, firm, corporation or other business entity which at any time,
whether by purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company.
(i)    Affiliated Entities. As used in this Agreement, the term “Affiliate”
means, with respect to any Person, any Person controlling, controlled by or
under common control with such Person, and, in the case of an individual, means
his or her spouse, siblings, ascendants and descendants, and, with respect to
the Company, includes, without limitation, each Person which controls the
Company, is controlled by the Company or is under common control with the
Company. For purposes of this definition, “control,” “controlled by” and “under
common control with,” as applied to any Person, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of that Person, whether through the ownership of voting securities,
by contract or otherwise. As used in this Agreement, the term “Person” means and
includes an individual, a partnership, a joint venture, a corporation, a trust,
an association, a limited liability company, an unincorporated organization and
any other entity, and a government or any department, political subdivision or
agency thereof.
(j)    Notices. Notices required to be given under this Agreement must be in
writing and will be deemed to have been given when notice is personally served,
one (1) business day after notice is sent by reliable overnight courier or three
(3) business days after notice is mailed by United States registered or
certified mail, return receipt requested, postage prepaid, to the last known
residence address of Executive or, in the case of the Company, to its principal
office, to the attention of the Chairman of the Board of Directors, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address will be effective
only upon receipt by the other party.
(k)    Taxes. The Company may deduct from any payments made and benefits
provided to Executive hereunder any withholding or other taxes which the Company
is required or authorized to deduct under applicable law. Executive shall be
liable and responsible for all of Executive’s tax obligations applicable to the
compensation and benefits provided to Executive under this Agreement.
(l)    Code Section 409A. This Agreement shall at all times be interpreted and
operated in compliance with Section 409A of the Code. The parties intend that
the payments and benefits under this Agreement will qualify for any available
exceptions from coverage under Code Section 409A and this Agreement shall be
interpreted accordingly. Without limiting the generality of the foregoing and
notwithstanding any other provision of this Agreement to the contrary, (i) with
respect to any payments and benefits under this Agreement to which Code
Section 409A applies, all references in this Agreement to the Termination Date
or other termination of Executive’s employment are intended to mean Executive’s
“separation from service” within the meaning of Code Section 409A(a)(2)(A)(i),
(ii) each payment


13



--------------------------------------------------------------------------------





made under this Agreement shall be treated as a separate payment and the right
to a series of installment payments under this Agreement, including, without
limitation, under Section 8(a), shall be treated as a right to a series of
separate payments, (iii) each such payment that is made within two and one-half
(2-1/2) months following the end of the calendar year that contains the date of
the Executive’s Termination Date is intended to be exempt from Code Section 409A
as a short-term deferral within the meaning of the final regulations under Code
Section 409A, (iv) each such payment that is made later than two and one-half
(2-1/2) months following the end of the calendar year that contains the date of
the Executive’s Termination Date is intended to be exempt under the two-times
pay exception of Treasury Reg. § 1.409A-1(b)(9)(iii), up to the limitation on
the availability of that exception specified in the regulation, and (v) each
payment that is made after the two-times pay exception ceases to be available
shall be subject to delay (if necessary) as provided for “specified employees”
below.
If Executive is a “specified employee” within the meaning of Code Section 409A
at the time of Executive’s separation from service, then to the extent necessary
to avoid subjecting Executive to the imposition of any additional tax under Code
Section 409A, amounts that would otherwise be payable under this Agreement
during the six month period immediately following Executive’s separation from
service shall not be paid to Executive during such period, but shall instead be
accumulated and paid to Executive (or, in the event of Executive’s death, to
Executive’s estate) in a lump sum on the first business day after the earlier of
the date that is six months following Executive’s separation from service or
Executive’s death.
To the extent any reimbursements or in-kind benefits due to Executive under this
Agreement are subject to Code Section 409A, (i) the expenses eligible for
reimbursement or the in-kind benefits provided in any given calendar year will
not affect the expenses eligible for reimbursement or the in-kind benefits
provided in any other calendar year; (ii) the reimbursement of an eligible
expense must be made no later than the last day of calendar year following the
calendar year in which the expense was incurred; and (iii) the right to
reimbursements or in-kind benefits cannot be liquidated or exchanged for any
other benefit.
Notwithstanding the foregoing, no provision of this Agreement shall be
interpreted or construed to transfer any liability for failure to comply with
Code Section 409A from Executive or any other individual to the Company or any
of its Affiliates.
(m)    Counterparts. This Agreement may be executed in any number of
counterparts (including by facsimile or other electronic transmission), and such
counterparts executed and delivered, each as an original, shall constitute but
one and the same instrument.
(n)    Severability. Subject to Section 6 hereof, to the extent that any portion
of any provision of this Agreement shall be invalid or unenforceable, the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect, and so far as is reasonable and possible,
effect shall be given to the intent manifested by the portion held invalid and
unenforceable.
(o)    Captions and Headings. The captions and paragraph headings used in this
Agreement are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement or any of the provisions
hereof.
13.    Parachute Payments.
(a)    Notwithstanding anything contained herein to the contrary, any payment or
benefit received or to be received by Executive, whether payable pursuant to the
terms of this Agreement or any other plan, arrangements, award agreement or
other agreement with the Company or any Affiliate of the Company (collectively,
the “Total


14



--------------------------------------------------------------------------------





Payments”), shall be reduced to the least extent necessary so that no portion of
the Total Payments shall be subject to the excise tax imposed by Section 4999 of
the Code, but only if, by reason of such reduction, the Net After-Tax Benefit
(as defined below) received by Executive as a result of such reduction will
exceed the Net After-Tax Benefit that would have been received by Executive if
no such reduction was made. If excise taxes may apply to the Total Payments, the
foregoing determination will be made by a nationally recognized accounting firm
(the “Accounting Firm”) selected by the Company and reasonably acceptable to
Executive. The Company will direct the Accounting Firm to submit any such
determinations and detailed supporting calculations to both Executive and the
Company not less than fifteen (15) days before the date on which a payment
becomes due.
(b)    If the Accounting Firm determines that a reduction in payments is
required pursuant to this Section 13, cash benefits shall first be reduced,
followed by a reduction of non-cash payments, including option or stock award
vesting acceleration, in each case, beginning with payments that would be made
last in time and only to the least extent necessary so that no portion thereof
shall be subject to the excise tax imposed by Section 4999 of the Code, and the
Company shall pay or provide such reduced amounts to Executive in accordance
with the terms of this Agreement or any other applicable plan, arrangement or
agreement governing such payments.
(c)    If applicable, Executive and the Company will each provide the Accounting
Firm access to and copies of any books, records and documents in their
respective possession, reasonably requested by the Accounting Firm, and
otherwise cooperate with the Accounting Firm in connection with the preparation
and issuance of the determinations and calculations contemplated by this
Section 13. The fees and expenses of the Accounting Firm for its services in
connection with the determinations and calculations contemplated by this
Section 13 will be borne by the Company.
(d)    For purposes of this Section 13, “Net After-Tax Benefit” means (i) the
Total Payments that Executive becomes entitled to receive from the Company or
any Affiliate of the Company which would constitute “parachute payments” within
the meaning of Code Section 280G, less (ii) the amount of all federal, state and
local income and employment taxes payable by Executive with respect to the Total
Payments, calculated at the maximum applicable marginal income tax rate, less
(iii) the amount of excise taxes imposed on Executive with respect to the Total
Payments under Section 4999 of the Code.
14.    Arbitration; Attorneys’ Fees. Except as provided in Section 6(e) and
Section 10, any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration in Atlanta, Georgia by
three arbitrators in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association in effect at the
time of submission to arbitration. The provisions hereof are intended to
supersede the Company’s “RCB Program”. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction. For purposes of entering
any judgment upon an award rendered by the arbitrators, the Company and
Executive hereby consent to the jurisdiction of any or all of the following
courts: (a) the United States District Court of the Northern District of
Georgia, (b) any of the courts of the State of Georgia in the greater Atlanta,
Georgia area, or (c) any other court having jurisdiction. The Company and
Executive further agree that any service of process or notice requirements in
any such proceeding shall be satisfied if the rules of such court relating
thereto have been substantially satisfied. The Company and Executive hereby
waive, to the fullest extent permitted by applicable law, any objection which it
may now or hereafter have to such jurisdiction and any defense of inconvenient
forum. The Company and Executive hereby agree that a judgment upon an award
rendered by the arbitrators may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by law. Each party shall bear all
of its own costs and expenses, including attorneys’ fees, incurred in connection
with any dispute under this Agreement, including in connection with any
arbitration proceeding pursuant to this Section 14; provided, however, that if
Executive incurs legal fees in seeking to defend, obtain or to enforce any
rights or benefits provided by this Agreement and is successful


15



--------------------------------------------------------------------------------





in such defense, obtainment or enforcement of any rights or benefits through
settlement, arbitration or otherwise, the Company shall promptly pay Executive’s
reasonable legal fees incurred in connection therewith.


[Signature Page Follows]
















































16



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Executive and the Company have executed this Agreement as of
the date set forth in the first paragraph.



COMPANY:
BEAZER HOMES USA, INC.
 
EXECUTIVE:
By:
/s/ Allan P. Merrill
 
/s/ Keith L. Belknap
Name:
Allan P. Merrill
 
Keith L. Belknap
Title:
President and Chief Executive Officer
 
 







17

